Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is made non-final. The examiner, after further search and consideration of the prior art, has determined that the claims are not allowable over the art. In particular, US Patent 8,714,943 teaches a compressor having a mounting leg at an end cover, and lower strength components (damping rubber) mounted between the leg and the compressor cover.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmata et al (US Patent No. 8,714,943) in view of Shin et al (US PGPub No. 2019/0160915).

Bahmata teaches:

limitations from claim 1, a vehicular electric compressor (10), comprising: a compressor body (12) that compresses fluid sucked from outside and then discharges the fluid, using electric power (C. 1 Lines 13-15) as power; a protective component (62, 64) provided on the compressor body (on flange 60); and an external attachment leg (69) attached to the compressor body through the protective component (see FIG. 1 and 4), wherein the protective component is lower in strength than the external attachment leg (C. 3 Lines 37-50), wherein the compressor body comprises a compression mechanism unit that compresses the fluid and then discharges the fluid (C. 3 Lines 7-9), a motor unit that drives the compression mechanism unit (C. 1 Lines 13-15), a cover (see FIG. 4, including flange 60) is provided at an end of the compressor body and the protective component is provided directly on an outer surface of the cover (the damping members 62, 64 are mounted directly on flange 60; see FIG. 4), and wherein the external attachment leg is attached to the cover through the protective component and is attached to a part outside the vehicular electric compressor (C. 5 Lines 54-67);

Bahmata teaches an electric motor receiving a supply of electric power, such that a compression mechanism is driven, and a case/cover (12) for the motor that is attached to the leg (69) at an end; but does not teach an inverter unit for the motor;

Shin teaches:

limitations from claim 1, a vehicular electric compressor (100), comprising: a compressor body (110), using electric power as power (paragraph 64) to drive an electric motor (20); a protective component (151) attached on the compressor body (see FIG. 8-9 for example); and an external attachment leg (120) attached to the compressor body through the protective component (see FIG. 9; paragraph 73-74); wherein the compressor body (110) comprises a compression mechanism unit (40), the motor unit (20), and an inverter unit (50) that operates the motor unit, wherein the inverter unit includes an inverter that supplies the electric power to the motor unit (paragraph 47), an inverter case (housing 12 as part of casing 110) that accommodates the inverter (paragraph 47), and an inverter cover (see also 12 as shown in FIG. 12 as two parts) that covers the inverter accommodated in the inverter case;

It would have been obvious to one of ordinary skill in the art of compressors driven by electric motors at the time the invention was filed to provide an inverter accommodated in the motor housing of Bahmata, as taught by Shin within a covered case (element 12 of both Bahmata and Shin for example), in order to allow for conditioning and control of the electrical supply, and therefore a more robust control of the motor and compressor operation.



Bahmata further teaches:

limitations from claim 3, wherein the compressor body, the protective component, and the external attachment leg are separate components (see FIG. 4);

limitations from claim 6, wherein the protective component is integrated with the compressor body (C. 6 Lines 72-27);





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmata et al (US Patent No. 8,714,943) in view of Shin et al (US PGPub No. 2019/0160915) as applied to claim 1 above, and in further view of NPL titled “Engineering Plastic” (herein Wiki).

Regarding claim 5:

Bahmata teaches that the protective component (62, 64) is formed of rubber or plastic (C. 6 Lines 1-14), but does not specify a type of rubber or plastic;

However, Wiki teaches that engineering plastics are known to have superior mechanical and/or thermal properties to regular plastics (see first paragraph of Wiki) and that engineering plastics are common in mechanical parts (second paragraph);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a material such as an engineering grade plastic for the protective component of Bahmata, in order to realize a mechanically and thermally superior pump component as part of the fastening assembly (see paragraphs 1 and 6 of Wiki). 





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmata et al (US Patent No. 8,714,943) in view of Shin et al (US PGPub No. 2019/0160915) as applied to claim 1 above, and in further view of Scancarello et al (US Patent No. 2017/0184108).

Bahmata teaches an integrated protective component (62, 64) for the compressor, but is silent as to an integrated lattice structure;

Scancarello teaches:

a vehicular electric compressor (500; FIG. 6), comprising: a compressor body (512, 514, 516) that compresses fluid sucked from outside and then discharges the fluid (paragraph 69 for example), using electric power as power (see electric motor 528; paragraph 75); a protective component (the lattice components 950, FIG. 13; 980, FIG. 14; 1014, FIG. 15) attached on the compressor body (paragraphs 103-108); and

limitations from claim 7, wherein the protective component has an integrated lattice structure (FIG. 15; paragraph 108);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the protective component (62, 64) of Bahmata as an integral lattice, as taught by Scancarello, in order to form a lightweight compressor while maintaining strength and robustness (paragraph 111 of Scancarello).



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to Bahmata does not teach different connection members for connections between the compressor body-protective component and the protective component-leg respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746